On Remand from the Alabama Supreme Court

MURDOCK, Judge.
A portion of the prior judgment of this court has been reversed, and the cause remanded, by the Supreme Court of Alabama. See Ex parte Newton, 895 So.2d 851 (Ala.2004). On remand to this court, and in compliance with the Supreme Court’s opinion, that portion of the trial court’s summary judgment entered in favor of George Wright, Georgette Wright, and Guy Wright on the claim asserted by Robert H. Newton, Sr., under § 25-5-11(c)(2), Ala.Code 1975, is hereby reversed, and the cause is remanded for further proceedings consistent with the Supreme Court’s opinion.
REVERSED IN PART AND REMANDED.
YATES, P.J., and CRAWLEY, THOMPSON, and PITTMAN, JJ., concur.